Citation Nr: 0001712	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for sinusitis.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the Navy from May 1944 to 
May 1946.  He was a member of the Army Reserve called to 
active duty from August 1950 to April 1952.  Upon discharge 
he apparently re-enlisted in the Army and served as a warrant 
officer until December 1970, when he retired with over 20 
years of service.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal of a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which, in part, denied 
entitlement to service connection for sinusitis.  In May 
1997, the Board remanded the case to the RO for additional 
development.  The case has now been returned to the Board for 
appellate review.

At the time the case was previously before the Board, the 
issues included entitlement to service connection for 
bilateral hearing loss and arthritis of the cervical spine.  
Those issues were granted by a rating decision issued by the 
RO in September 1998.  Those two issues have thus been 
rendered moot.  No other issues have been advanced by the 
appellant or otherwise developed or certified for appellate 
review.

The Board notes that the appellant submitted a written 
statement, dated in November 1998, along with some medical 
documentation, in which he advanced a claim of entitlement to 
service connection for prostate cancer.  The matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The evidence does not establish that the appellant 
currently has any sinusitis.  There is evidence of sinusitis 
in-service, but the appellant has submitted no evidence 
showing any continuing or existing sinus pathology that is 
related to service, nor has he submitted any evidence showing 
a current diagnosis or treatment for any sinus disorder.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for sinusitis.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For purposes of consideration of a claim for VA benefits, a 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
As defined by the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court), a well grounded claim is one which is plausible, 
meritorious on its own, or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Evidentiary assertions by the 
veteran must be accepted as true for the purposes of 
determining whether a claims is well grounded, except where 
the evidentiary assertions is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).  These 
considerations pave the way for the analysis below.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  A claim for service connection must be 
accompanied by evidence establishing that the veteran 
currently has the claimed disability.  See Chelte v. Brown, 
10 Vet. App. 268 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  In the absence of proof of a present 
disability there can be no claim.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992), Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  The evidence in this case shows no evidence of any 
current sinus disorder and denial of the claim is warranted 
on the basis that the claim is not well-grounded as there is 
no current disability.

Review of the medical evidence of record reveals that the 
appellant was treated by various private physicians between 
1973 and 1994, mostly for cardiovascular and back problems.  
There is no indication that the appellant was ever diagnosed 
with any chronic sinus disorder during this time period.  In 
July 1991, the appellant underwent a brain MRI at the HCA 
West Florida Regional Medical Center.  The nasopharynx, 
paranasal sinuses and orbits all appeared to be satisfactory.  
The appellant was treated at the Ear, Nose and Throat 
Associates in Dothan, Alabama in 1993.  In May 1993, 
examination demonstrated slight serous drainage.  The 
appellant noted he had a little bit of spring congestion.  
The clinical impression rendered was mild rhinitis.  The 
appellant was subsequently seen in July 1993.  The nose and 
nasopharynx were negative.  The oral cavity and oropharynx 
were clear.  There were no clinical findings of sinusitis.

The appellant was referred by the RO to a private 
practitioner for an ENT examination in January 1998.  The 
appellant told the examiner he had a past history of 
sinus/nasal problems and pharyngitis with laryngitis, but he 
reported that he had not had any problems with his nose, 
sinuses or larynx during the previous several years.  On 
physical examination of the nose, the mucosa were found to be 
healthy.  The septum was in the midline.  No lesions of the 
hypopharynx or the nasopharynx were observed.  The examiner 
stated that there was no history of middle or inner ear 
infections.  No sinusitis was diagnosed.

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant received in-service treatment for sinusitis that 
resolved without any complications or residuals.  No clinical 
abnormality as a result of the claimed sinusitis has been 
medically demonstrated to be currently present.  The 
appellant has not provided any medical evidence, except the 
statement of his opinions contained in his written statements 
to establish that he suffers from any sinusitis and his 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, the Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
(Citation omitted.)  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, the claim 
for service connection for sinusitis must be denied as not 
well-grounded.  Where there is no medical evidence 
demonstrating that the claimed disorder currently exists, the 
claim is not well-grounded.  See Montgomery v. Brown, 4 Vet. 
App. 343 (1993).  Because the appellant's claim is not well-
grounded, the VA is under no duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its September 1995 Statement of the Case 
(SOC) and in its September 1998 Supplemental statement of the 
Case (SSOC) in which the appellant was informed that his 
current medical records were negative for any clinical 
evidence of any current sinus pathology.  Thus, the Board 
concludes that the notice required in Robinette has been 
satisfied.  Moreover, there is no indication that there are 
any available records which would make the claim well-
grounded.

Since the appellant has failed to present competent medical 
evidence that he currently suffers from any sinus disability, 
and since he has failed to present competent medical evidence 
that his claim of sinusitis is plausible, that is, he has 
failed to present medical evidence that links the alleged 
sinusitis to service, the claim for service connection for 
sinusitis must be denied as not well-grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995).


ORDER

A well-grounded claim of entitlement to service connection 
for sinusitis not having been submitted, the claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

